Title: To George Washington from William Smith, 8 July 1782
From: Smith, William
To: Washington, George


                  May it please your Excellency
                     
                     Chester, Kent County, Maryland July 8th 1782
                  
                  By Order and in Behalf of the Visitors of Kent-County School, I have the Honor to enclose to your Excellency an Act of the General Assembly of Maryland "for erecting a College at Chester," for the Benefit of the Eastern Shore, or Peninsula between Chesopeake and Delaware Bays; which they have dignified with the auspicious Name of—"Washington College, in the State of Maryland, in honorable & perpetual Memory of his Excellency General Washington, the illustrious & virtuous Commander in Chief of the Armies of the United States."
                  In every possible Way, your Country wishes to erect public Monuments to you while living; and Posterity, with out Doubt, will greatly increase the Number: But none, it is believed, can be more acceptable to you than a Seminary of universal Learning, expressly dedicated to your Name, with the View of instructing and animating the Youth of many future Generations, to admire and to imitate those public Virtues and Patriot Labours, which have created a private Monument for You in the Heart of every good Citizen!
                  As this College is to be instituted upon the Foundation of Kent County School, the Visitors of the said School are, by Law, honoured with the great Trust of carrying the Design into Execution.  They have already been favored with very liberal Subscriptions, under the Auspices of Your Name; and have no Doubt speedily of receiving such further Subscriptions payable in three equal yearly Payments, as will amount to the Estimate in the Law, and enable them to proceed in the next Spring to build the necessary School Rooms for Lectures in the Sciences &c., and to furnish them with Books, and with Philosophical & Mathematical Apparatus.
                  The Visitors hope to obtain your Excellency’s Permission to place your Name at the Head of the Seven additional Visitors and Governors of the College, which the Law allows to be chosen from any of the Neighboring States, to make up the Number Twenty four, as you will observe in the Perusal thereof.  They further hope that the Time is not very remote in which this Infant Seminary may salute you in Person, and like a dutiful Child, as one of its first works, present the Olive Wreath, and other Emblems of Peace, to its Father, Guardian & Protector!  I have the Honor to be, in Behalf & by Order of the Visitors of Kent County School—Your Excellency’s most obedt & most humble Servt
                  
                     William Smith
                  
                  
                     P.S.  As there is no Conveyance, thro’ the Post Office, from Philadelphia to this Place; I would request that, whatever Answer your Excellency may please to honour us with, may be sent to Philada under Cover to my Brother Thos Smith Esqr. one of the Delegates in Congress for Pennsylva. who will send it to me by the private Eastern Shore Post, unless Col. Tilghman should have some immediate Conveyance to his Father.
                  
                  
                     W.S.
                     
                  
               